Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  April 30, 2010                                                                                               Marilyn Kelly,
                                                                                                                  Chief Justice

  140483 & (80)                                                                                      Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                      Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman
  _________________________________________                                                          Diane M. Hathaway,
                                                                                                                       Justices

  In re MKK, Minor.
  _________________________________________
  MATTHEW ROBERT LINDEN and JENNIFER
  LYNN LINDEN,
           Petitioners-Appellants,
  v                                                               SC: 140483
                                                                  COA: 292065
                                                                  Washtenaw CC Family Division:
                                                                  08-000040-AD
  NICHOLAS VICTOR MATTSON,
           Respondent-Appellee,
  and
  CASEY JO KEILMAN,
            Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 22, 2009 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 30, 2010                      _________________________________________
         s0427                                                               Clerk